Opinion by
Richardson, J.
It was orally stipulated that the five eases of merchandise, 100 radios in all, reported by the inspector as manifested, not found, were not in fact received by the importer. In accordance with said stipulation of counsel, it was held that duty is not assessable upon the five cartons of transistor radios, which were reported by the inspector as manifested, not found. The protest was sustained to this extent, and the collector was directed to reliquidate the entry and refund all duty assessed upon such quantities of merchandise.